     Case 3:20-cv-02236-CAB-NLS Document 18 Filed 03/26/21 PageID.130 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ADAM REY LOPEZ,                                    Case No.: 20cv2236-CAB (NLS)
12                                      Plaintiff,
                                                         ORDER DENYING WITHOUT
13    v.                                                 PREJUDICE PLAINTIFF’S MOTION
                                                         TO APPOINT MEDICAL EXPERT
14    SAMUEL KO; MAJA BOYD,
15                                  Defendants.          [ECF No. 8]
16
17         Before the Court is Plaintiff’s motion requesting appointment of a medical expert.
18   ECF No. 8. Plaintiff, proceeding pro se and in forma pauperis, brings this action against
19   Defendants under 42 U.S.C. § 1983, alleging violations of the Eighth Amendment for
20   deliberate medical indifference for failing to provide adequate treatment for his wrist
21   injury. ECF No. 1. In his motion, Plaintiff requests that the Court appoint a medical
22   expert because he claims the case will necessarily involve issues with conflicting medical
23   evidence and testimony. ECF No. 8 at 2.
24         An expert witness may testify to help the trier of fact determine the evidence or a
25   fact at issue. Fed. R. Evid. 702. A court has full discretion to appoint an expert witness
26   either by its own motion or by a party’s motion. Fed. R. Evid. 706(a); Walker v. Am.
27   Home Shield Long Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999).
28   Appointment of an expert witness may generally be appropriate when “scientific,

                                                     1
                                                                                20cv2236-CAB (NLS)
     Case 3:20-cv-02236-CAB-NLS Document 18 Filed 03/26/21 PageID.131 Page 2 of 3



 1   technical, or other specialized knowledge will assist the trier of fact to understand the
 2   evidence or decide a fact in issue.” Levi v. Dir. of Corr., 2006 U.S. Dist. LEXIS 18795,
 3   *2, 2006 WL 845733 (E.D.Cal. 2006) (citation omitted). However, “appointment of an
 4   independent expert under Rule 706 should be reserved for exceptional cases in which the
 5   ordinary adversary process does not suffice.” McCoy v. Stronach, No.
 6   112CV000983AWISABPC, 2020 WL 6075651, at *2 (E.D. Cal. Oct. 15, 2020) (citation
 7   omitted). Moreover, Rule 706 does not contemplate court appointment and
 8   compensation of an expert witness to act as an advocate for a party. See Gamez v.
 9   Gonzalez, No. 08cv1113 MJL (PCL), 2010 WL 2228427, at *1 (E.D. Cal. June 3, 2010).
10         As a preliminary matter, the Court notes that it construes this motion to request
11   appointment of a neutral expert witness to aid the Court in understanding any technical
12   issues that may arise, as that is all that is permitted under Rule 706. Gamez, 2010 WL
13   2228427, at *1. A request for such an appointment is premature at this juncture.
14   Defendants only answered the complaint a week ago on February 16, 2021 and the Court
15   just issued a scheduling order. No discovery has taken place, and there are no pending
16   motions that require the Court to adjudicate any issues. See Gorton v. Todd, 793 F. Supp.
17   2d 1171, 1181 (E.D. Cal. 2011) (A neutral expert witness may be necessary where there
18   is “some evidence, admissible or otherwise, that demonstrates a serious dispute that could
19   be resolved or understood through expert testimony.”); McCoy, 2020 WL 6075651, at *2
20   (denying motion to appoint medical expert where there is no pending motion for
21   summary judgment); Vanderbusch v. Chokatos, No. 113CV01422LJOEPGPC, 2017 WL
22   4574121, at *2 (E.D. Cal. Oct. 13, 2017) (same); Estrada v. Rowe, No. C 08-2801 MMC
23   PR, 2011 WL 249453, at *5 (N.D. Cal. Jan. 25, 2011); Saldana v. Sayre, No. C 11-3921
24   LHK PR, 2013 WL 56704, at *1 (N.D. Cal. Jan. 3, 2013) (same); Bruister v. Asuncion,
25   No. CV1705106PSGRAO, 2018 WL 5903908, at *2 (C.D. Cal. May 30, 2018) (denying
26   motion where case is still at the pleading stage).
27   //
28   //

                                                   2
                                                                                 20cv2236-CAB (NLS)
     Case 3:20-cv-02236-CAB-NLS Document 18 Filed 03/26/21 PageID.132 Page 3 of 3



 1         Accordingly, Plaintiff’s motion to appoint a medical expert is DENIED
 2   WITHOUT PREJUDICE at this time.
 3         IT IS SO ORDERED.
 4   Dated: March 26, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                           20cv2236-CAB (NLS)
